A. J. WALKER, C. J.
The petition for a re-hearing invites the court to a re-examination of the validity of the act “to regulate judicial proceedings,” approved February 20th, 1866. The petition is made upon the apprehension that the different members of the court may not have considered the effect of the 14th section of the 1st article of the State constitution, with the care which it merits. That *115section is in the following words : “All courts shall be open; and every person, for any injury done him in his lands, goods, person, or reputation, shall have a remedy by due course of law, and right and justice administered without sale, denial, or delay.” This constitutional provision is designed to guaranty the administration of right and justice without delay, in actions ex delicto, as well as ex contractu., and in favor of defendants as well as plaintiffs. This guaranty is more extensive in the class of cases affected by it, than that which prohibits the making of laws impairing the obligation of contracts. But, so far as actions ex contractu are concerned, the question of the constitutionality of the law is the same, whether the test of the provision as to the delay of right and justice, or that as to impairing the obligation of contracts, is applied. Under either test, there is a right in the legislature to regulate the remedy, and all legislation which is truly a regulation of the remedy is valid. The question which is so elaborately discussed, in the opinions already delivered, controls the point to the more special consideration of which we are invited by the petition for a re-hearing. This view was entertained by us when our opinions were prepared; and therefore but little attention was given to the point in those opinions. The granting of a re-hearing, upon the question suggested, would simply bring up a re-examination of the principles announced in our respective opinions already delivered. Each one of us is content to abide by the doctrine already announced by him. We think, therefore, the granting of a re-hearing could be of no profit. The questions of the case are of the highest importance, both on account of their intrinsic character, and on account of the variety and extent of interests, and the number of persons affected by them. We have, therefore, been solicitous to draw information and receive argument from every proffered' or attainable source, and would gladly avail ourselves of the further discussion which, counsel would make; but the questions would be the same which we have already considered, and we have given them the most elaborate and careful consideration and the most] prolonged discussion among ourselves; and the state of ourj respective convictions would not, in our belief, be changed *116by a new argument. We therefore respectfully decline to grant the petition for a re-hearing, and this response has the concurrence of each member of the court.